Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	Claim rejections under 35 USC 101 set forth in previous office action have been withdrawn in response to amended claims 1 and 9.
Response to Arguments
Applicant's arguments filed 7/1/2021 have been fully considered but they are not persuasive. 
Applicant stated:
 amended claim 1 recites limitations that have not been disclosed, taught, or even suggested by Javed and Hasan. For example, amended claim 1 recites in part "providing a to-be-positioned device   a sensor set, wherein a plurality probes are disposed on the sensor set, a probe on a middle portion of the sensor set is a color sensor, and probes on both sides of the sensor set are brightness sensors;" 
"wherein the map at least comprises a plurality of tracks and a protection area disposed on two sides of each track, the plurality of tracks vertically intersect to form track nodes, and wherein the track, the protection area, and the track nodes have different colors, the track and the protection area have different brightness, the color sensor is configured for detecting a color of the tracks, and the brightness sensors are configured for detecting brightness of the protection areas to identify whether there is a track in front of the current track node"


Javed teaches of a sensor set that differentiates colors as well senses brightness as recited in page 3 1st column line 1-21 and figures 2-4, a photo conductor LDR and EV3 digital color sensor that differentiates between 8 different colors. Their resistance decreases when light falls on them and vice versa. When an LDR is kept in dark, its resistance is very high. Conversely, if an LDR is allowed to absorb light, its resistance will decrease drastically. Therefore resistance depends on brightness. Hence LDR is a brightness sensor and brightness level is translated into a color. Therefore Hasan teaches a color sensor as well as a brightness sensor.

Javed does not teach multiple probes and that is taught through modification of Hasan. Hasan discloses probe on a middle portion of the sensor set is a color sensor, and probes on both sides of the sensor set are brightness sensors (Page 599 BLOCK DIAGRAM and Figure 7, disclosing sensors B and C detect black line i.e. track and sensors A and D detect destination. Sensors A, B, C and D are probes and sensors B and C are in middle portion). Furthermore sensor set used by Hasan operates on same principle as taught by Hasan (page 599 Line sensor, on black surface it absorbs majority of the light and the receiver sense relatively small amount of light. Different colors reflect different amount of light depending on their reflection properties. In this robot blue LED is used as light source and LDR is used as light sensor. When light falls in higher resistance, which means white color results in lowest voltage drop and black color results in highest voltage drop. On white surface, the resistance of the LDR is decreased while black surface results. All the other colors have voltage drops in between white and black color. A good sensor will be able to differentiate different colors even if the separation between two colors is
Very small).



Therefore brightness sensors disclosed in application are color sensors, and are taught by Javed (a single sensor) as well as through modification of Hasan (multiple sensors).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Javed to deploy multiple sensors to detect color when robot needs to detect multiple colors at once or when robot needs to detect colors over a wide area.

Furthermore Javed modified through Hasan teaches tracks vertically intersecting each other (see Hasan figures 8a and 8b).

With respect to Javed and Hasan not teaching a protection area on both sides of track and color and brightness of protection being different that the track itself, protection area is merely present to assist robot in motion such that it does not drift away from the track. Figure 12 of Javed shows 4 different tracks and white color on both sides of all four of them. This white area is the protection area that indicates boundaries of the tracks. White color is different than color of each track as well has a different brightness level. Therefore Javed teaches the limitation.
Hence rejection of claims 1 and 9 and dependent claims is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Javed (NPL, Input Based Multiple Destination, Multiple Lines Following Robot with Obstacle Bypassing, EAI Endorsed Transactions on Scalable Information Systems, April 2018 | Volume 4 | Issue 16) in view of Hasan (NPL, Sensor Based Autonomous Color Line Follower Robot with Obstacle Avoidance 2013 IEEE Business Engineering and Industrial Applications Colloquium).

For claim 1, Javed teaches: A computer-implemented (page 4 section 8 Results, disclosing robot using ARM processor with Linux based operating system. Hence computer implemented) positioning method comprising:

providing a to-be-positioned device having a sensor set, wherein a plurality probes are disposed on the sensor set (page 2 2nd column lines 7-20, disclosing different sensors such as color sensor, infrared sensors and touch sensor. These sensors are plurality of probes disposed on the sensor set);

obtaining, by the sensor set, current track node information of a current track node of a map on which the to-be-positioned device is located, wherein the current track information comprises a color of the current track node (Section 3.1 on page 2 disclosing digital color sensor. page 4 section 6 Obstacle Bypassing Algorithm disclosing that the robot can determine if it has reached its destination by detecting a specified color. Hence color information is obtained through sensors to determine its position. Robot is able to turn back to its point of origin and get ready to be employed again and it determines if it has reached its required destination by detecting a specified color. Therefore end of pathway i.e. node is detected by a specified color. Therefore color sensor obtains track node information and the information comprises color of current track node), wherein the map at least comprises a plurality of tracks (Page 2 section 2 System Overview, disclosing 8 different pathways for multiple destinations i.e. plurality of tracks) and a protection area disposed on two sides of each track (Page 3 2nd column, Line following algorithm, disclosing robot is programmed to follow edge of the line. The edge of line is protection area to ensure to that there are no events of missing the path. Figure 12 disclosing four different tracks, colors or tracks are black, yellow, blue and green, and each track has white color on both sides. The while color serves as protection area);

wherein the track, the protection area, and the track nodes have different colors (Page 3 2nd column, Line following algorithm, disclosing robot is programmed to follow edge of the line. Figure 12 disclosing four different tracks, colors or tracks are black, yellow, blue and green, and each track has white color on both sides. The while color serves as protection area. As robot follows edge of line i.e. track, protection area i.e. white area on both sides indicates if robot has drifted off the track edge. Page 4 section 6 Obstacle Bypassing Algorithm, teaching robot is able to turn back to its point of origin and get ready to be employed again and it determines if it has reached its required destination by detecting a specified color. Therefore end of pathway is detected by a specified color. This color has to different that color of track to be identified by robot. Therefore track, protection area and nodes have different colors). the track and the protection area have different brightness, the color sensor is configured for detecting a color of the tracks, and the brightness sensor is configured for detecting brightness of the protection areas to identify whether there is a track in front of the current track node (page 3 1st column line 1-21 and figure 4, disclosing photo conductor LDR and EV3 digital color sensor that differentiates between 8 different colors. As explained above, a specified color indicates end of pathway i.e. whether there is a track in front of node. Page 3 1st column line 1-21 and figures 2-4, disclosing photo conductor LDR and EV3 digital color sensor that differentiates between 8 different colors. Their resistance decreases when light falls on them and vice versa. When an LDR is kept in dark, its resistance is very high. Conversely, if an LDR is allowed to absorb light, its resistance will decrease drastically. Therefore resistance depends on brightness and brightness depends on color. As track and protection area have different colors, they also have different brightness);

determining position information of the to-be-positioned device based on the current track node information (page 4 section 6 Obstacle Bypassing Algorithm disclosing that the robot can determine if it has reached its destination by detecting a specified color. Hence color information is obtained through sensors to determine its position. Page 4 section 7 Driving and Steering Mechanism, disclosing a line follower robot. Therefore the robot monitors color information of the track it is traversing to determine if it has reached destination when specified color is detected. Section of track with specified color is track node and that provides information of the position of robot i.e. end of line).

obtaining a starting track node and a target track node of the to-be-positioned device (Page 2 1st column disclosing a multiple destination robot that carries loads from point of origin to some destination. Section 3.1 on page 2 disclosing digital color sensor. Page 4 section 6 Obstacle Bypassing Algorithm disclosing that the robot can determine if it has reached its destination by detecting a specified color. Hence color information is obtained through sensors to determine its position. Robot is able to turn back to its point of origin and get ready to be employed again and it determines if it has reached its required destination by detecting a specified color. Therefore starting node and target track node information has to be known i.e. known for robot to recognize when it reaches the target and when it has returned to starting node); 

obtaining a navigation path of the to-be-positioned device based on the starting track node and the target track node (Page 2 1st column disclosing a multiple destination robot that carries loads from point of origin to some destination. There are eight diverse colored lines which serve as pathways’ direction to various destinations. As robot can carry loads to multiple destinations, the navigation path has to be obtained for it to reach right destination. And navigation path is obtaining information on which line should be followed); and

 moving the to-be-positioned device to the target track node according to the navigation path (page 2 column 1 disclosing robot carries loads from point of origin to destination, therefore robot moves according to the navigation path obtained);

Javed teaches of sensor set and a color sensor that differentiates different colors and is a brightness sensor (page 3 1st column line 1-21 and figures 2-4, disclosing photo conductor LDR and EV3 digital color sensor that differentiates between 8 different colors. Their resistance decreases when light falls on them and vice versa. When an LDR is kept in dark, its resistance is very high. Conversely, if an LDR is allowed to absorb light, its resistance will decrease drastically. Therefore resistance depends on brightness). However Javed teaches of only 1 sensor i.e. probe to sense colors. Therefore Javed does not teach:

“a probe on a middle portion of the sensor set” is a color sensor, and “probes on both sides of the sensor set” are brightness sensors

Javed also does not teach: plurality of tracks vertically intersect to form track nodes

Hasan discloses probe on a middle portion of the sensor set is a color sensor, and probes on both sides of the sensor set are brightness sensors (Page 599 BLOCK DIAGRAM and Figure 7, disclosing sensors B and C detect black line i.e. track and sensors A and D detect destination. Sensors A, B, C and D are probes and sensors B and C are in middle portion).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Javed to include probe on a middle portion of the sensor set is a color sensor, and probes on both sides of the sensor set are brightness sensors as taught by Hasan to detect multiple colors at once and allocate each sensor to detect a particular section of work area i.e. track, node and protection area. Thereby improving efficiency of robot to identify and follow the tracks.  

Furthermore Hasan discloses plurality of tracks vertically intersect to form track nodes (Page 602 figures 8(a) and 8(b), disclosing track nodes identifying 3 different tracks to 3 different targets. Common line in both figures is vertically intersected by tracks that lead to targets 1, 2 and 3. Column 1 disclosing three different destinations with three different colors as their identity and robot compares if detected color identity is the desired destination or not, and performs necessary movements to follow that line. Simplified expressions on page 602 and table II provide command logic for different movements for voltages of sensors A, B, C and D as shown in figure 7 i.e. rotate, forward or stop).

As Javed has multiple track lines for multiple destinations and destinations are identified by colors, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Javed to color code nodes as taught by Hasan to identify branching routes from current travel route. Intersecting routes enable the device to travel from one point to another more efficiently compared to strictly parallel pathways. Branching nodes will also provide information regarding weather a particular path leads to a destination or not. 

For claim 2, Javed modified through Hasan teaches: The method of claim 1. wherein the step of determining the position information of the to-be-positioned device based on the current track node information comprises: 

Modified Javed further teaches: searching for one or more track nodes with a feature meeting the current track node information. and generating a suspected track node list comprising the one or more track nodes (page 2 2nd column, disclosing the robot remembers the color of line and can resume its journey in the same colored line after an obstacle is bypassed. A color sensor helps in identifying and following a specific line. Therefore through the color a list of suspected colors compared to detected color in order to identify the color of current line; see also claim 1 for modifying track information through teaching of Hasan);
determining whether there is the track node in the suspected track node list matching the current track node information (Page 2 1st column, disclosing a digital color sensor can recognize eight diverse colored lines that serve as pathways to various destinations. As the robot can detect, identify and resume its journey on the color line it remembered, it is able to compare the observed color to the memory to confirm if the detected color line is the line to be traversed or not); and 

determining the position information of the to-be-positioned device based on the one or more track nodes in the suspected track node list, in response to there being the track node in the suspected track node list matching the current track node information (Page 2 1st column disclosing eight diverse colored lines that serve as pathways to various destinations. page 4 section 6 Obstacle Bypassing Algorithm, disclosing robot can determine it has reached required destination by detecting a specified color. Hence the robot determines its position based on color of the pathway line and furthermore within in that pathway it determines its position when it detects another specified color that identifies a destination).

For Claim 3, Javed modified through Hasan teaches: The method of claim 2. wherein the step of determining the position information of the to-be-positioned device based on the one or more track nodes in the suspected track node list comprises: 

Modified Javed teaches: determining whether the amount of the one or more track nodes in the suspected track node list is one (page 4 6 Obstacle Bypassing Algorithm, teaching robot is able to turn back to its point of origin and get ready to be employed again and it determines if it has reached its required destination by detecting s specified color. Therefore end of pathway is detected by a specified color. Therefore node representing end of pathway i.e. destination will be one and its specified color will also be one. If modified art detects color nodes, that signifies that further traversal is needed and additional node(s) is/are on the path. For example, referring to figure 8(b) in Hasan; robot has to reach Target 2 and it is at common line. When it reaches red color node, it will rotate towards that path and because red node does not represent destination node, the robot will continue traversing and turn again at second red node and continue traversal. It will stop at destination node (not shown in figure 8) because it is the end of path; See also claim 1 for modification of Javen to utilize color nodes for signifying destination paths and rotation direction); 

determining the position information of the to-be-positioned device based on suspected track node information of the one or more track nodes in the suspected track node list, in response to determining the amount of the one or more track nodes in the suspected track node list being one (page 4 6 Obstacle Bypassing Algorithm, teaching robot is able to turn back to its point of origin and get ready to be employed again and it determines if it has reached  its required destination by detecting s specified color. Therefore when color of destination node is detected and it is confirmed to be destination node, the device determines it is at destination i.e. its position);

 obtaining next track node information of a next track node and a rotation direction of the to-be-positioned device at the current track node in response to determining the amount of the one or more track nodes in the suspected track node list being not one (page 4 section 6 Obstacle Bypassing Algorithm, teaching robot is able to turn back to its point of origin and get ready to be employed again and it determines if it has reached its required destination by detecting s specified color. When robot determines it is at a color node and not at destination node, it follows desired track based on color node information and continues (and follows additional color nodes) until destination node is reached. Therefore color node signifies it is not destination node and there are more than one nodes on the track i.e. current color node and destination node); and
searching for one or more track nodes with a feature meeting the next track node information based on the next track node information and the rotation direction of the to-be-positioned device, and updating the suspected track node list (Javed page 4 6 Obstacle Bypassing Algorithm, teaching robot is able to turn back to its point of origin and get ready to be employed again and it determines if it has reached its required destination by detecting s specified color. Therefore robot travels down the path until it has reached destination node, while it travels down the path, it searches for color nodes that will guide it to right path and destination node. Color nodes provide information about track and rotation information. Therefore one or more track noes are searched for during traversal and list it being updated).

For claim 4, Javed modified through Hasan teaches: The method of claim 3, wherein before the step of obtaining the next track node information of the next track node and the rotation direction of the to-be-positioned device at the current track node further comprises: 

detecting whether there is a track in a predetermined direction of the current track node (Javed modified through Hasan discloses in claim 3 that position information is determined by obtaining rotation information when more than one position is possible for detected track node. Therefore it determines if there is a track in predetermined direction of current track node); and 

controlling the to-be-positioned device to rotate for a predetermined angle and move to the next track node, in response to detecting there being no track in the predetermined direction of the current track node (Figure 8(b) in Hasan (also shown in claim 3, disclosing robot will only turn in left direction when it is at blue node in right end of track. When it is determined that forward and right motion is not possible, it will turn and travel in left direction only).

For claim 6, Javed modified through Hasan teaches: The method of claim 1. wherein the step of moving the to-be-positioned device to the target track node according to the navigation path comprises:
Modified Javed further teaches: obtaining one or more track nodes that the to-be-positioned device has to pass in the navigation path (when the robot travels towards a particular destination/target, it will obtain the information of one or more track nodes through its sensors; See also claim 1 for modifying Javed through Hasan for navigating through multiple track nodes); and 

obtaining a rotation direction for the to-be-positioned device to move from the current track node to a next track node in the one or more track nodes, and controlling the to-be-positioned device to move to the next track node according to the rotation direction (Javed modified through Hasan teaches that color node information is processed and if it leads to destination node, the device turns in the direction of track represented through color node. Therefore rotation direction is obtained and device is controlled to move toward the next color node. Hasan page 602 Column 1 disclosing three different destinations with three different colors as their identity and robot compares if detected color identity is the desired destination or not, and performs necessary movements to follow that line. Simplified expressions on page 602 and table II provide command logic for different movements for voltages of sensors A,B,C and D as shown in figure 7 i.e. rotate, forward or stop accordingly; See also claim 1 for modification of Javed through Hasan for incorporating obtaining rotation direction and controlling the robot).

For claim 7, Javed modified through Hasan teaches: The method of claim 1. wherein before the step of obtaining the current track node information of the current track node of the to-be-positioned device further comprises: 
Modified Javed further teaches: determining whether the to-be-positioned device is on a track of the map (page 2 2nd column, disclosing the robot remembers the color of line and can resume its journey in the same colored line after an obstacle is bypassed. A color sensor helps in identifying and following a specific line. Therefore robot determines when it is on and off the track); 
performing the step of obtaining the current track node information of the current track node of the to-be-positioned device, in response to determining the to-be-positioned device being on the track of the map (Figures 8,9,10 and page for section 6 Obstacle Bypassing Algorithm and table 2, disclosing robot gets off the track to bypass an obstacle and return back to track, table 2 disclosing robot turns towards a when desired color is detected and starts to follow it, color is a track and robot determines if it has reached required destination by detecting a specified color therefore it does not get on track until it detects desired color i.e. it continues moving straight and ignores other colors. Track of Javed modified through Hasan contains color nodes that are on the track, therefore it ignores colors that do not match desired track or track node colors. Therefore when device is not on track, it searches for track and only when on the track it continues to follow it i.e. obtaining its information); and 
controlling the to-be-positioned device to move to the track of the map in response to determining the to-be-positioned device being not on the track of the map (page 2 2nd column, disclosing the robot remembers the color of line and can resume its journey in the same colored line after an obstacle is bypassed. Therefore the device is controlled to get back on the track).

For claim 8, Javed modified through Hasan teaches: The method of claim I, wherein before the step of obtaining the current track node information of the current track node of the to-be-positioned device further comprises: 
pre-configuring the map for the to-be-positioned device (as Javed’s robot determines its position based on detected color and each track is colored uniquely, the map is preconfigured);

For Claim 9, Hasan teaches: A positioning apparatus, comprising: a sensor set (page 2 2nd column disclosing three different types of sensors), wherein a plurality probes are disposed on the sensor set (page 2 2nd column lines 7-20, disclosing different sensors such as color sensor, infrared sensors and touch sensor. These sensors are plurality of probes disposed on the sensor set);

 a processor(page 4 2nd column disclosing robot using ARM processor with Linux based operating system);

a memory coupled to the processor (page 4 2nd column disclosing robot using ARM processor with Linux based operating system. Page 3 2nd column disclosing robot is programmed to follow edge of line. Therefore program/software is saved in robotic hardware and executed in processor. Hence saved program is saved in memory); and 
one or more computer programs stored in the memory and executable on the processor, wherein the one or more computer programs comprise (page 4 2nd column disclosing robot using ARM processor with Linux based operating system. Page 3 2nd column disclosing robot is programmed to follow edge of line): 

instructions for obtaining, by the sensor set, current track information of a current track of a map on which the positioning apparatus as a to-be-positioned device is located, wherein the current track node information comprises a color of the current track node (Section 3.1 on page 2 disclosing digital color sensor. page 4 section 6 Obstacle Bypassing Algorithm disclosing that the robot can determine if it has reached its destination by detecting a specified color. Hence color information is obtained through sensors to determine its position. Robot is able to turn back to its point of origin and get ready to be employed again and it determines if it has reached its required destination by detecting a specified color. Therefore end of pathway i.e. node is detected by a specified color. Therefore color sensor obtains track node information and the information comprises color of current track node) wherein the map at least comprises a plurality of tracks (Page 2 section 2 System Overview, disclosing 8 different pathways for multiple destinations i.e. plurality of tracks) and a protection area disposed on two sides of each track (Page 3 2nd column, Line following algorithm, disclosing robot is programmed to follow edge of the line. Figure 12 disclosing four different tracks, colors or tracks are black, yellow, blue and green, and each track has white color on both sides. The while color serves as protection area. As robot follows edge of line i.e. track, protection area i.e. white area on both sides indicates if robot has drifted off the track edge);

wherein the track, the protection area, and the track nodes have different colors (Page 3 2nd column, Line following algorithm, disclosing robot is programmed to follow edge of the line. Figure 12 disclosing four different tracks, colors or tracks are black, yellow, blue and green, and each track has white color on both sides. The while color serves as protection area. As robot follows edge of line i.e. track, protection area i.e. white area on both sides indicates if robot has drifted off the track edge. Page 4 section 6 Obstacle Bypassing Algorithm, teaching robot is able to turn back to its point of origin and get ready to be employed again and it determines if it has reached its required destination by detecting a specified color. Therefore end of pathway is detected by a specified color. This color has to different that color of track to be identified by robot. Therefore track, protection area and nodes have different colors), the track and the protection area have different brightness, the color sensor is configured for detecting a color of the tracks, and the brightness sensor is configured for detecting brightness of the protection areas to identify whether there is a track in front of the current track node (page 3 1st column line 1-21 and figure 4, disclosing photo conductor LDR and EV3 digital color sensor that differentiates between 8 different colors. As explained above, a specified color indicates end of pathway i.e. whether there is a track in front of node. Page 3 1st column line 1-21 and figures 2-4, disclosing photo conductor LDR and EV3 digital color sensor that differentiates between 8 different colors. Their resistance decreases when light falls on them and vice versa. When an LDR is kept in dark, its resistance is very high. Conversely, if an LDR is allowed to absorb light, its resistance will decrease drastically. Therefore resistance depends on brightness and brightness depends on color. As track and protection area have different colors, they also have different brightness);

determining position information of the to-be-positioned device based on the current track node information (page 4 section 6 Obstacle Bypassing Algorithm disclosing that the robot can determine if it has reached its destination by detecting a specified color. Hence color information is obtained through sensors to determine its position. Page 4 section 7 Driving and Steering Mechanism, disclosing a line follower robot. Therefore the robot monitors color information of the track it is traversing to determine if it has reached destination when specified color is detected. Section of track with specified color is track node and that provides information of the position of robot i.e. end of line).

 instructions for obtaining a starting track node and a target track node of the to-be-positioned device (Page 2 1st column disclosing a multiple destination robot that carries loads from point of origin to some destination. Section 3.1 on page 2 disclosing digital color sensor. Page 4 section 6 Obstacle Bypassing Algorithm disclosing that the robot can determine if it has reached its destination by detecting a specified color. Hence color information is obtained through sensors to determine its position. Robot is able to turn back to its point of origin and get ready to be employed again and it determines if it has reached its required destination by detecting a specified color. Therefore starting node and target track node information has to be known i.e. known for robot to recognize when it reaches the target and when it has returned to starting node); 

 	instructions for obtaining a navigation path of the to-be-positioned device based on the starting track node and the target track node (Page 2 1st column disclosing a multiple destination robot that carries loads from point of origin to some destination. There are eight diverse colored lines which serve as pathways’ direction to various destinations. As robot can carry loads to multiple destinations, the navigation path has to be obtained for it to reach right destination. And navigation path is obtaining information on which line should be followed); and

instructions for moving the to-be-positioned device to the target track node according to the navigation path (page 2 column 1 disclosing robot carries loads from point of origin to destination, therefore robot moves according to the navigation path obtained);
Javed teaches of sensor set and a color sensor that differentiates different colors and is a brightness sensor (page 3 1st column line 1-21 and figures 2-4, disclosing photo conductor LDR and EV3 digital color sensor that differentiates between 8 different colors. Their resistance decreases when light falls on them and vice versa. When an LDR is kept in dark, its resistance is very high. Conversely, if an LDR is allowed to absorb light, its resistance will decrease drastically. Therefore resistance depends on brightness). However Javed teaches of only 1 sensor i.e. probe to sense colors. Therefore Javed does not teach:

“a probe on a middle portion of the sensor set” is a color sensor, and “probes on both sides of the sensor set” are brightness sensors

Javed also does not teach: plurality of tracks vertically intersect to form track nodes

Hasan discloses probe on a middle portion of the sensor set is a color sensor, and probes on both sides of the sensor set are brightness sensors (Page 599 BLOCK DIAGRAM and Figure 7, disclosing sensors B and C detect black line i.e. track and sensors A and D detect destination. Sensors A, B, C and D are probes and sensors B and C are in middle portion).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Javed to include probe on a middle portion of the sensor set is a color sensor, and probes on both sides of the sensor set are brightness sensors as taught by Hasan to detect multiple colors at once and allocate each sensor to detect a particular section of work area i.e. track, node and protection area. Thereby improving efficiency of robot to identify and follow the tracks.  
Furthermore Hasan discloses plurality of tracks vertically intersect to form track nodes (Page 602 figures 8(a) and 8(b), disclosing track nodes identifying 3 different tracks to 3 different targets. Common line in both figures is vertically intersected by tracks that lead to targets 1, 2 and 3. Column 1 disclosing three different destinations with three different colors as their identity and robot compares if detected color identity is the desired destination or not, and performs necessary movements to follow that line. Simplified expressions on page 602 and table II provide command logic for different movements for voltages of sensors A, B, C and D as shown in figure 7 i.e. rotate, forward or stop).

As Javed has multiple track lines for multiple destinations and destinations are identified by colors, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Javed to color code nodes as taught by Hasan to identify branching routes from current travel route. Intersecting routes enable the device to travel from one point to another more efficiently compared to strictly parallel pathways. Branching nodes will also provide information regarding weather a particular path leads to a destination or not.

For claim 10, Javed modified through Hasan teaches: The apparatus of claim 9
 wherein the instructions for determining the position information of the to-be-positioned device based on the current track node information comprises: 

Modified Javed further teaches: instructions for searching for one or more track nodes with a feature meeting the current track node information. and generating a suspected track node list comprising the one or more track nodes (page 2 2nd column, disclosing the robot remembers the color of line and can resume its journey in the same colored line after an obstacle is bypassed. A color sensor helps in identifying and following a specific line. Therefore through the color a list of suspected colors compared to detected color in order to identify the color of current line; see also claim 9 for modifying track information through teaching of Hasan);

Instructions for determining whether there is the track node in the suspected track node list matching the current track node information (Page 2 1st column, disclosing a digital color sensor can recognize eight diverse colored lines that serve as pathways to various destinations. As the robot can detect, identify and resume its journey on the color line it remembered, it is able to compare the observed color to the memory to confirm if the detected color line is the line to be traversed or not); and 

Instructions for determining the position information of the to-be-positioned device based on the one or more track nodes in the suspected track node list, in response to there being the track node in the suspected track node list matching the current track node information (Page 2 1st column disclosing eight diverse colored lines that serve as pathways to various destinations. page 4 1st column disclosing robot can determine it has reached required destination by detecting a specified color. Hence the robot determines its position based on color of the pathway line and furthermore within in that pathway it determines its position when it detects another specified color that identifies a destination).

For claim 11, Javed modified through Hasan teaches: The apparatus of claim 10. wherein the instructions of determining the position information of the to-be-positioned device based on the one or more track nodes in the suspected track node list comprises: 
Modified Javed teaches: instructions for determining whether the amount of the one or more track nodes in the suspected track node list is one (Javed page 4 section 6 Obstacle Bypassing Algorithm, teaching robot is able to turn back to its point of origin and get ready to be employed again and it determines if it has reached its required destination by detecting s specified color. Therefore end of pathway is detected by a specified color. Therefore node representing end of pathway i.e. destination will be one and its specified color will also be one. If modified art detects color nodes, that signifies that further traversal is needed and additional node(s) is/are on the path. For example, referring to figure 8(b) in Hasan; robot has to reach Target 2 and it is at common line. When it reaches red color node, it will rotate towards that path and because red node does not represent destination node, the robot will continue traversing and turn again at second red node and continue traversal. It will stop at destination node (not shown in figure 8) because it is the end of path; See also claim 1 for modification of Javen to utilize color nodes for signifying destination paths and rotation direction);

Instructions for determining the position information of the to-be-positioned device based on suspected track node information of the one or more track nodes in the suspected track node list, in response to determining the amount of the one or more track nodes in the suspected track node list being one (Javed page 4 section 6 Obstacle Bypassing Algorithm, teaching robot is able to turn back to its point of origin and get ready to be employed again and it determines if it has reached  its required destination by detecting s specified color. Therefore when color of destination node is detected and it is confirmed to be destination node, the device determines it is at destination i.e. its position);

Instructions for obtaining next track node information of a next track node and a rotation direction of the to-be-positioned device at the current track node. in response to determining the amount of the one or more track nodes in the suspected track node list being not one (Javed page 4 section 6 Obstacle Bypassing Algorithm, teaching robot is able to turn back to its point of origin and get ready to be employed again and it determines if it has reached its required destination by detecting s specified color. When robot determines it is at a color node and not at destination node, it follows desired track based on color node information and continues (and follows additional color nodes) until destination node is reached. Therefore color node signifies it is not destination node and there are more than one nodes on the track i.e. current color node and destination node); and

                      Instructions for searching for one or more track nodes with a feature meeting the next track node information based on the next track node information and the rotation direction of the to-be-positioned device, and updating the suspected track node list (page 4 6 Obstacle Bypassing Algorithm, teaching robot is able to turn back to its point of origin and get ready to be employed again and it determines if it has reached its required destination by detecting s specified color. Therefore robot travels down the path until it has reached destination node, while it travels down the path, it searches for color nodes that will guide it to right path and destination node. Color nodes provide information about track and rotation information. Therefore one or more track noes are searched for during traversal and list it being updated).

For claim 12, Javed modified through Hasan teaches: The apparatus of claim 11, wherein the one or more computer programs further comprise:
instructions for detecting whether there is a track in a predetermined direction of the current track node (Javed modified through Hasan discloses in claim 3 that position information is determined by obtaining rotation information when more than one position is possible for detected track node. Therefore it determines if there is a track in predetermined direction of current track node); and 

instructions for controlling the to-be-positioned device to rotate for a predetermined angle and move to the next track node, in response to detecting there being no track in the predetermined direction of the current track node (Figure 8(b) in Hasan (also shown in claim 3, disclosing robot will only turn in left direction when it is at blue node in right end of track. When it is determined that forward and right motion is not possible, it will turn and travel in left direction only).

For claim 14, Javed modified through Hasan teaches: The apparatus of claim 9, where in the instructions for moving the to be positioned device to the target track node according to the navigation path comprise:

Modified Javed further teaches: instructions obtaining one or more track nodes that the to-be-positioned device has to pass in the navigation path (when the robot travels towards a particular destination/target, it will obtain the information of one or more track nodes through its sensors; See also claim 1 for modifying Javed through Hasan for navigating through multiple track nodes); and 

Instructions for obtaining a rotation direction for the to-be-positioned device to move from the current track node to a next track node in the one or more track nodes, and controlling the to-be-positioned device to move to the next track node according to the rotation direction (Javed modified through Hasan teaches that color node information is processed and if it leads to destination node, the device turns in the direction of track represented through color node. Therefore rotation direction is obtained and device is controlled to move toward the next color node. Hasan page 602 Column 1 disclosing three different destinations with three different colors as their identity and robot compares if detected color identity is the desired destination or not, and performs necessary movements to follow that line. Simplified expressions on page 602 and table II provide command logic for different movements for voltages of sensors A,B,C and D as shown in figure 7 i.e. rotate, forward or stop accordingly; See also claim 1 for modification of Javed through Hasan for incorporating obtaining rotation direction and controlling the robot).

For claim 15, Javed modified through Hasan teaches: The apparatus of claim 9, wherein the one or more computer programs further comprise:

Modified Javed further teaches: instructions for determining whether the to-be-positioned device is on a track of the map (page 2 2nd column, disclosing the robot remembers the color of line and can resume its journey in the same colored line after an obstacle is bypassed. A color sensor helps in identifying and following a specific line. Therefore robot determines when it is on and off the track); 

Instructions for performing the step of obtaining the current track node information of the current track node of the to-be-positioned device, in response to determining the to-be-positioned device being on the track of the map (Figures 8,9,10 and page for section 6 Obstacle Bypassing Algorithm and table 2, disclosing robot gets off the track to bypass an obstacle and return back to track, table 2 disclosing robot turns towards a when desired color is detected and starts to follow it, color is a track and robot determines if it has reached required destination by detecting a specified color therefore it does not get on track until it detects desired color i.e. it continues moving straight and ignores other colors. Track of Javed modified through Hasan contains color nodes that are on the track, therefore it ignores colors that do not match desired track or track node colors. Therefore when device is not on track, it searches for track and only when on the track it continues to follow it i.e. obtaining its information); and 

Instructions for controlling the to-be-positioned device to move to the track of the map in response to determining the to-be-positioned device being not on the track of the map (page 2 2nd column, disclosing the robot remembers the color of line and can resume its journey in the same colored line after an obstacle is bypassed. Therefore the device is controlled to get back on the track).

For claim 16, Javed modified through Hasan teaches: The apparatus of claim 9, wherein the one or more computer programs further comprise:

Modified Javed further teaches: Instructions for pre-configuring the map for the to-be-positioned device (as Javed’s robot determines its position based on detected color and each track is colored uniquely, the map is preconfigured);
For claim 17, Javed modified through Hasan teaches: The method of claim 4, 

Modified Javed further teaches: wherein a color of the tracks is set to a dark color, and a color of the protection areas is set to a light color; or the color of the track is set to the light color, and the color of the protection areas is set to the dark color (as explained in claim 1, color of tracks has to be different than color of protection areas for robot to identify them. Figure 12 shows four different tracks of four different colors and a white protection area with light color on both sides of each track. Furthermore page 3 1st column line 1-21 and figures 2-4, disclose photo conductor LDR and EV3 digital color sensor that differentiates between 8 different colors. Their resistance decreases when light falls on them and vice versa. When an LDR is kept in dark, its resistance is very high. Conversely, if an LDR is allowed to absorb light, its resistance will decrease drastically. The light to be absorbed depends on the color, dark color absorbs more light causing less light reflected that is then absorbed by LDR, and light color absorbs less light. Therefore when track and protection area are of two different colors, one has to be of a dark color than other),

For claim 18 Javed modified through Hasan teaches: The method of claim 17, wherein the step of detecting whether there is the track in the predetermined direction of the current track node comprises:

 making the sensor set located above the current track node (figure 2, disclosing how LDR sensor receives light to detect color and figure 12 disclosing robot and colored tracks. The modified sensor set has to be above current track node to detect the color properly), and controlling, the to-be- positioned device to rotate in its original place for a predetermined angle clockwise or counterclockwise (page 4 Driving and Steering Mechanism, teaching two basic wheels of the robot that have a left and right motor. As robot turns left, right and turns back, it has to rotate in its original place for a predetermined angle clockwise or counter clockwise to change direction such as to turn back to origin of track and turn from origin of track to carry items to a destination. Additionally, through modification of Hasan, Javed turns from common line clockwise or counter clockwise at predetermined angle to reach desired target. See Hasan figures 8a and 8b); 

when the color of the tracks is set to the dark color, indicating that there is the track in the predetermined direction of the current track node, in response to the rotated brightness sensors detecting that there is the dark color in the predetermined direction of the current track node(figure 12 showing a track of black color i.e. dark color, and figures 8-10 showing robot moves around and obstacle and returns to the track. Therefore when robot turns and it detects black color i.e. dark color, that indicates that there is track in the predetermined direction. Additionally through modification of Hasan, in figures 8a and 8b of Hasan, track s of dark color and when robot turns at nodes, dark color indicates that there is track in the predetermined direction of the current track node); and 

when the color of the tracks is set to the light color, indicating that there is the track in the predetermined direction of the current track node in response to the rotated brightness sensors detecting that there is the light color in the predetermined direction of the current track node (figure 12 showing a track of yellow color i.e. light color, and figures 8-10 showing robot moves around and obstacle and returns to the track. Therefore when robot turns and it detects yellow color i.e. light color, that indicates that there is track in the predetermined direction. Additionally through modification of Hasan, in figures 8a and 8b of Hasan, when robot turns at nodes, color of track (when Javed keeps yellow color for track) indicates that there is track in the predetermined direction of the current track node),

For claim 19, Javed modified through Hasan teaches: The method of claim 18, wherein the predetermined angle of controlling the to-be- positioned device to rotate in its original place clockwise or counterclockwise is greater than or equal to 90 degrees (Section 3.1 on page 2 disclosing digital color sensor. Page 4 section 6 Obstacle Bypassing Algorithm disclosing that the robot can determine if it has reached its destination by detecting a specified color. Hence color information is obtained through sensors to determine its position. Robot is able to turn back to its point of origin and get ready to be employed again and it determines if it has reached its required destination by detecting a specified color. Figure 12 showing robot and colored tracks. When robot has reached its destination, in order to return to origin, it has to turn 180 degrees to face in opposite direction, therefore predetermined angle is greater than 90 degrees. Additionally, through modification of Hasan, figure 8a  and 8b of Hasan show that robot will rotate 90 degrees at nodes).

For claim 20, Javed modified through Hasan teaches: The method of claim 4, wherein the step of detecting whether there is the track in the predetermined direction of the current track node comprises: 

Modified Javed further teaches: controlling the to-be-positioned device to move along the predetermined direction of the current track node (Section 3.1 on page 2 disclosing digital color sensor. Page 4 section 6 Obstacle Bypassing Algorithm disclosing that the robot can determine if it has reached its destination by detecting a specified color. Hence color information is obtained through sensors to determine its position. Robot is able to turn back to its point of origin and get ready to be employed again and it determines if it has reached its required destination by detecting a specified color. Figure 12 showing robot and colored tracks. Once robot is correctly positioned at a node, it will move along a predetermined direction i.e. forward. Additionally through modification of Hasan, when robot turns at a node to reach a particular target, it will move along a predetermined direction i.e. forward); and 

indicating that there is the track in the predetermined direction of the current track node, in response to the color of the tracks being detected by the probe on the middle of the sensor set in the predetermined direction of the current track node (page 4 Drive and Steering Mechanism, disclosing a line follower robot, therefore the probe in middle of sensor set detects color of tracks to indicate that there is track in predetermined direction of the current track. See also claim 1 for modification of sensor set).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Javed (NPL, Input Based Multiple Destination, Multiple Lines Following Robot with Obstacle Bypassing, EAI Endorsed Transactions on Scalable Information Systems, April 2018 | Volume 4 | Issue 16) in view of Hasan (NPL, Sensor Based Autonomous Color Line Follower Robot with Obstacle Avoidance 2013 IEEE Business Engineering and Industrial Applications Colloquium) and James MV(NPL “Correct way to use Subsumption Architecture with Robot C”, robotics.stackexchange.com, 11/2012).

For claim 21, Javed modified through Hasan teaches: The method of claim 7, wherein the step of controlling the to-be-positioned device to move to the track of the map comprises: 
Javed does not teach: controlling the to-be-positioned device to randomly move on the map or turn circles in its original place until the sensor set detects the color of the tracks; and 

controlling the to-be-positioned device to move along a track with the detected color.

James teaches : controlling the to-be-positioned device to randomly move on the map or turn circles in its original place until the sensor set detects the color of the tracks (pages 1 and 3 , disclosing line following robot moves in a spiral to find a line, i.e. device turns in circles); and 

controlling the to-be-positioned device to move along a track with the detected color (pages 1 and 3, disclosing when robot finds a line, the find algorithm stops and track algorithm takes over i.e. moving along the track with detected color).

Performing spiral search and movement is a well-known method in robotics. It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Javed to include a line finding algorithm to move robot in circles in order to find a line and then follow it as taught by James as an efficient simple method of initializing the robot as well as searching the line when robot has to move away from line in order to avoid an obstacle. Thereby 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Javed (NPL, Input Based Multiple Destination, Multiple Lines Following Robot with Obstacle Bypassing, EAI Endorsed Transactions on Scalable Information Systems, April 2018 | Volume 4 | Issue 16) in view of Hasan (NPL, Sensor Based Autonomous Color Line Follower Robot with Obstacle Avoidance 2013 IEEE Business Engineering and Industrial Applications Colloquium) and Rahnama (Design and Implementation of a Novel Weighted Shortest Path Algorithm for Maze Solving Robots, 2013 IEEE 37th Annual Computer Software and Applications Conference Workshops).

For claim 22, Javed modified through Hasan teaches: The method of claim 6, 

Javed does not teach: wherein the method further comprises: recording the one or more track nodes that the to-be-positioned device has to pass in the navigation path to a track node list; 

deleting track nodes that the to-be-positioned device has passed from the track node list until the track node list is empty which indicates that the to-be-positioned device has reached the target track node.

Rahnanma teaches recording the one or more track nodes that the to-be-positioned device has to pass in the navigation path to a track node list (page 329 1st column PROPOSED WEIGHTED SHORTEST PATH ALGORITHM FOR MULTI-AGENT ENVIRONMENT, disclosing robot adds current cell to visited list is it is the first time at this round, thus it records track nodes that it has to pass,  cells are nodes.); 

deleting track nodes that the to-be-positioned device has passed from the track node list until the track node list is empty which indicates that the to-be-positioned device has reached the target track node (page 329 1st column PROPOSED WEIGHTED SHORTEST PATH ALGORITHM FOR MULTI-AGENT ENVIRONMENT, disclosing list of all visited cells is removed from visited list. List of visited cells is removed when current cell is destination cell).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Javed to keep track of nodes visited and eliminate the list of tracked nodes to reach destination node effectively through shortest path. Thereby reducing travel time and distance. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669